280 S.W.3d 789 (2009)
Antwon WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91311.
Missouri Court of Appeals, Eastern District, Division One.
April 14, 2009.
Lisa M. Stroup, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, John Winston Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Antwon Williams appeals the judgment denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).